Citation Nr: 0205397	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  00-03 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the claimant is entitled to an apportioned share of 
the veteran's Department of Veterans Affairs (VA) disability 
compensation benefits in excess of $100 per month, to include 
whether the appellant filed a timely substantive appeal.


REPRESENTATION

Appellee represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Special Apportionment Decision by 
the VA Regional Office (RO) in Montgomery, Alabama.  

In March 2001, the Board remanded the issue for further 
developments.  After a review of the claims file, however, 
the Board notes that an additional remand is needed at this 
time.


REMAND

The Board notes that the March 2001 Remand directed the RO to 
consider whether the claimant had filed a timely substantive 
appeal on this issue and to provide the laws and regulations 
for a simultaneously contested claim.  The RO subsequently 
issued a statement of the case in October 2001 on the 
timeliness of substantive appeal issue, and provided a copy 
to the claimant and to the veteran.  

Thereafter, on an Appeal Hearing Options form dated-stamped 
October 10, 2001, the claimant indicated that she desired a 
hearing before the RO.  On the other hand, in a VA Form 9, 
also date-stamped October 10, 2001, the claimant requested a 
hearing before the Board.  As RO and Travel Board hearings 
are scheduled by the RO, the case will be returned to the RO 
for clarification and to schedule a hearing, as requested.  

In addition, the claimant is informed that she has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In view of 
the foregoing, the claim is remanded to the RO for the 
following development:

The RO should clarify with the claimant 
which type of hearing she desires and 
schedule the appropriate hearing as 
requested, in accordance with applicable 
procedures.  The regulations regarding 
notice on simultaneously contested claims 
should be followed.  If the claimant 
desires to withdraw the hearing request, 
and proceed on the evidence of record, 
such hearing request should be withdrawn 
in writing at the RO.

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedures.  No action is 
required of the claimant until further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

